NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LEONARDO MARTINEZ GONZALEZ,                     No.    16-71548

                Petitioner,                     Agency No. A095-811-966

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Leonardo Martinez Gonzalez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying cancellation of removal. We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings, and review de novo questions of law. Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      To the extent Martinez Gonzalez challenges the agency’s adverse credibility

determination, substantial evidence supports that finding, where Martinez

Gonzalez’s testimony was internally inconsistent and his explanation for the

inconsistencies was implausible. See Shrestha v. Holder, 590 F.3d 1034, 1039-45

(9th Cir. 2010) (detailing REAL ID Act adverse credibility standards).

      Accordingly, substantial evidence also supports the agency’s finding that

Martinez Gonzalez provided false testimony in order to obtain an immigration

benefit, and therefore cannot show the required good moral character for

cancellation of removal and voluntary departure. See 8 U.S.C. §§ 1101(f)(6)

(anyone who has given false testimony for the purpose of obtaining immigration

benefits cannot show good moral character), 1229b(b)(1)(B) (requiring good moral

character for cancellation of removal), 1229c(b)(1)(B) (same for voluntary

departure).

      The record does not support Martinez Gonzalez’s contention that he was

denied a full and fair hearing. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.

2000) (due process claims require showing that proceedings were “so

fundamentally unfair that the alien was prevented from reasonably presenting his

case” (internal quotation marks and citation omitted)); Almaghzar v. Gonzales, 457


                                         2                                     16-71548
F.3d 915, 922 (9th Cir. 2006) (petitioner “had ample opportunity to present his

case, and the record as a whole does not suggest that the IJ did not conduct the

hearing with an open mind”).

      We do not reach Martinez Gonzalez’s contentions regarding his accrual of

continuous physical presence in the United States because the BIA did not, and

was not required to, reach this issue. See Najmabadi, 597 F.3d at 986 (review is

limited to the actual grounds relied upon by the BIA); Simeonov v. Ashcroft, 371
F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required to reach non-

dispositive issues).

      PETITION FOR REVIEW DENIED.




                                         3                                    16-71548